DETAILED ACTION
This action is responsive to the Application filed 7/20/2020.
Accordingly, claims 1-11 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Grgic et al, USPubN: 2006/0178757(herein Grgic) in view of Nixon et al, USPubN: 2020/0228342 (herein Nixon), Atkins et al, USPN: 10,897,652 (herein Atkins) and Callaghan et al, USPubN: 2010/0235614 (herein Callaghan) and further of Lin et al, USPubN: 2017/0357497 (herein Lin) 
	As per claim 1, Grgic discloses a method for changing, including updating a control program of an input/output module, wherein the I/O module (medium 30 – Fig. 5; module 3 – Fig. 4; plurality of modules – para 0019) is attached side-by-side (through a backplane – para 0003; removable storage 30 – para 0028; storage medium 30 – Fig. 5; programmable data included on …device 30 - para 0030) to a head station (controller 2 – Fig. 4; industrial controller 2 – para 0028; central controller – para 0017) of a modular fieldbus node (controller 2, DeviceNet, Fieldbus - para 0003; device 12a, 12b, 12c, 12d – para 0031), the method comprising:
	transferring data (firmware version – para 0032; backed up onto the removable device 30, programmable data 20 … included on the removable device 30 – para 0030) describing a change to the I/O module (stored on the removable storage device – para 0038; firmware version, list 42, stored on the removable storage medium – para 0033), 
	checking a compatibility ( para 0030) with the change via the I/O module; and

	obtaining checked compatibility information from the I/O module by the head station (device 30: version 3 [Wingdings font/0xE0]  processor 37: version 3 – Fig. 5; medium 30 engaged with the industrial controller – para 0033 )
	A) Grgic does not explicitly disclose transferring data describing a change via a local bus as transferring from the head station to the I/O device, via the local bus, the local bus connecting the head station to the I/O module
	Atkins discloses uploaded, downloaded content or update into a controller system of user terminal having bus connectivity to peripheral devices such as removable SD, USB cards (col. 8 li. 10-34), installation devices (device 416 – col. 31-40) having wired connectivity similar to I/O modules and NW interface (col. 21 li.31-43) that physically interact with the main processor via various form of buses (see bus 450 – Fig. 4A; col. 22 li. 3-9; col .22 li. 10-35) including VESA, PCI, EISA, as system bus,  local buses or interconnect buses attached to these I/O devices or their peripheral ports (I/O port – Fig. 4B).  Hence removable medium, peripheral installation devices or I/O devices connected to a main controller via bus is recognized. 
	Close coupling via physicall connections between I/O modules (cards 26, 28 – para 0046) and a controller (controller 11 – para 0045; Fig. 1) equipped with programming software (control routines 38 – para 0044) and remote support from distributed ledger having gateway capabilities to validate data is shown in Nixon’s administering of wired and wireless field devices according to plant processes within a Fieldbus, ProfiBus/HART network (para 0042, 0046, 0049; Fig. 1); hence local physical/bus coupling I/O devices to a main controller of a Fieldbus, Profibus-based plant automation and remote administration of field devices therein is recognized.
Callaghan discloses industrial automation network similar to the Probibus environment by Grgic, where via a backplane where attached I/O modules operate, each with their PLC module according to the protocol on the automation network (para 0033; Fig. 3-4; para 0042), the PLC as programmable logic supporting installation initiated from the network industrial control (para 0052) and where protocol-based configuration of the I/O modules (para 0053) on the PLC backplane includes self-registering information by each I/O module (e.g. using plug-en-play mode – claim 1, pg. 8) made via the backplane as subcription of update (para 0040), the update being managed by and initiated from a central processor (para 0056; Fig. 12) also operative via various form of buses (Fig. 7; para 0065) connecting the I/O modules, including ISA, MSA, EISA, VLB, IDE, PCI, AGP, USB, SCSI, or PCMCIA type; hence bus connectivity from a central controller to I/O modules for bi-directional communication of data related to update of the I/O modules, their self-registration for update including acceptance role by the I/O module in verifying a security value match (para 0039) to ensure on proper authentication of a given backplane slot is disclosed. 
	Therefore, based on the target devices for update or maintenace in Grgic being hot-swappable (para 0042) whereas any removable medium (e.g. flash, SD, USB, smart/compact, personal card) constitutes a peripheral port set and I/O device that bi-directionally communicate with a central controller via local, interconnect and specialized buses, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the storage medium and programmable data stored thereon in Grgic so that the communication includes transferring, via a local bus – as per Atkins or physical close coupling in Nixon - data describing a received update, a version change from the head station (upon receipt of a server download or firmware upload) to the attached or pluggable storage device operating as plug-n-play I/O device – as per Callaghan controller/IO module buses support or Nixon bus coupling - the local bus connecting the head station to the I/O module - as set forth per Atkins and backplane’s registered I/O modules in Callaghan; because
	Use of appropriate communication protocol and physical port associated with the particular connection and bus format thereof from a central processor to a I/O module in the likes of pluggable medium or backplane registered modules from above, would observe format and protocol of the data as well as the physical port receptivity and bus construction defined for that protocol, said observance obviating setbacks incurred to the fieldbus operation path/process where transmission bogdown/interruption and/or operative faults (of field devices) would be conducive to costly stalls or disrupts to industrial automation processes for their being dependence of state of interaction with a central controller and updated state of the I/O modules, necessarily when these are used – as per Callaghan -  as active interfaces and verification entities supporting the initiated action and SW update control of a centralized controller to the field devices network.
	B) Nor does Grgic explicitly disclose 
	checking compability of the change of the I/O module by the I/O module and transferring feedback from the I/O module via the local bus to the head station.
	Use of a backplane registered I/O module communicatively coupled to a central process for verifying authentication of data responsive to receiving cryptographic content from controller module or bus-connected controller is shown in Callaghan (para 0039) to ensure on proper authentication of a given backplane slot, the hash value match performed by a corresponding I/O module registered on the backplane; hence feedback generated in response to action from the SHA value verifying performed by the I/O module is recognized.
	Similar to providing a local processor within a I/O module as in Callaghan being subjected to firmware update, Lin discloses a I/O module having processor (processor 4 – Fig .1) having interface with a host controller (host-device Fig. 1) where the processor can help verifying CRC correctness from the data packets received into the I/O module (Fig. 2-3; para 0056-0058) whereby the I/O module can update and send notification back to the host-end device (para 0064) where the host end device e.g. a server (para 0003) include adapter via which the I/O module communicates with the host via HBA (host bus adapter - para 0026); hence I/O module attached via bus to a host environment and equipped with internal processing capability so as to validate packets associated with a firmware update initiation targeted for the I/O module is recognized. 
	Therefore, based on update approval being established at the head controller of the industrial system in Grgic (pars 0035) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement head controller bus connectivity between the peripheral module and stored programmatic data thereon so that communication related to verification related to a update initiated by a head controller would include feedback by a I/O module acting as such attached storage of the programmatic data or version of update -- as set forth in Callaghan - to verify on data authenticity pertinent to the head controller-initiated update targeted for the I/O module - as per Lin; the verifying – as per Lin and Callaghan -  in terms of compability of the change purported for the I/O module(s) being checked by the I/O module(s) with transferring from the I/O module the response feedback via the local bus to the head station; because
	provision of software routine in a I/O module destined to support verification of intented download, software identifiable as hash value or firmware update versions as set forth above would not only prevent a main or central head station from exerting unnecessary communication  resources to complete a transmission or transfer of data, yielding a measure of mitigated tax on the bandwidth on the field device automation network, but would also preclude non-compliant installation of update to the intended field devices per effect of active role of the I/O devices (being recipients for the firmware update as in Lin) that further authenticate  a value of a update versoin against that of a registered value, the averting aspect benefiting from timely feedback response as set forth above from the verifying I/O module(s) to the head controller to require adjustment to update versions, rediscovering thereof or corrective follow-up by the controller in communicating with the sources of the update.
	As per claim 2, Grgic discloses method according to claim 1, wherein changing the control program comprises updating firmware (update its software – para 0034; firmware kit may be pushed … firmware update – para 0040) and/or updating a parameter set (desired firmware versions – para 0020).
	As per claims 3-4, Grgic discloses method according to claim 1, further comprising:
	transferring, if the feedback is positive based (refer to rationale B in claim 1) on the checked compatibility of the I/O module, updated firmware (para 0019; transmiit the desired firmware – para 0033) and/or a data set (para 0020) from which an updated parameter set (version 2, 3, N – Fig. 5; para 0032) is derived to the I/O module.
	wherein the data describing the change comprise a version number (para 0032,0033; Fig. 5) of the updated firmware (para 0040).
	As per claims 5-6, Grgic discloses (method according to claim 4), further comprising:
	checking whether the version number corresponds to a firmware known to be compatible or to a scheme (para 0032-0033) according to which version numbers (see claim 6, pg. 5; list 42 – para 0033) are assigned to compatible firmware versions (Fig. 5); and 
	checking whether the data set is complete (exact matching … information transmitted … matches programmable data associated with the devices identity – para 0037; desired programmable data - para 0039, 0041; list 42-  para 0033; para 0020 – Note1: Use of correct characteristic as a version list for use in generating update version instances from individual matching stored versions against the list requirement reads on checking whether the desired set is complete respective to the requirement ) .
	As per claim 7, Grgic discloses an I/O module (refer to claim 1) comprising: 
	a control program that is configured (see below):
	to receive data of an updated firmware (para 0019-0020; 0032-0033; Fig. 5) and/or an updated parameter set (refer to claim 2) via a local bus (refer to rationale A in claim 1) from a head station (refer to claim 1);
	to check the compatibility of the I/O module (see checking of compatibility and feedback by the I/O module – per rationale B in claim 1) with the updated firmware (para 0032-0033;  Fig. 5;  see claims 5-6) and/or the updated parameter set; and
	to transfer feedback (see rationale B), based on the checked compatibility of the I/O module via the local bus (refer to rationale B in claim 1) to the head station .
	As per claim 8, Grgic discloses I/O module (according to claim 7), wherein the control program is configured further, if the feedback is positive (refer to rationale B in claim 1), to receive the updated firmware (see upgrade per rationale B in view of Callaghan self-registering for updates by the backplane I/O modules) and to initiate an installation of the updated firmware (refer to claims 2-3) and/or to receive the updated parameter set (refer to claim 2) and to initiate an application of the updated parameter set.
	As per claims 9-10, Grgic discloses I/O module according to claim 7, wherein the data of the updated firmware comprise a version number (refer to claim 4) of the updated firmware.
	wherein the I/O module is configured to check whether the version number corresponds to a firmware known to be compatible or to a scheme according to which version numbers are assigned to compatible firmware versions. ( all of which being addressed in claim 5)
	As per claim 11, Grgic discloses I/O module according to claim 7, wherein the I/O module is configured to check whether the updated parameter set is complete. (refer to claim 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 29, 2021